                         1   F. Christopher Austin, Esq.
                             Nevada Bar No. 6559
                         2   caustin@weidemiller.com
                             WEIDE & MILLER, LTD.
                         3   10655 Park Run Drive, Suite 100
                             Las Vegas, NV 89144
                         4   Tel: (702) 382-4804
                             Fax: (702) 382-4805
                         5   Attorneys for Plaintiff Annie Sloan Interiors, Ltd.

                         6
                                                         UNITED STATES DISTRICT COURT
                         7
                                                                   DISTRICT OF NEVADA
                         8

                         9    JOLIE DESIGN & DÉCOR, INC., and
                              ANNIE SLOAN INTERIORS, LTD.,                     Case No.: 2:18-cv-00145-JAD-VCF
                        10
                                                      Plaintiff,               STIPULATION AND ORDER TO
                        11                v.                                   EXTEND TIME TO FILE RESPONSE TO
                                                                               OBJECTION TO REPORT AND
                        12    BB FROSCH, LLC; THE JKKJKK
                              TRUST; JASON SMITH and KRISTIN                   RECOMMENDATION
                        13    SMITH, et al.,
                                                                               (First Request)
                        14                            Defendants.

                        15

                        16           Pursuant to Local Rule IA 6-1(a) and Fed. R. Civ.P. 6(b)(1)(A), Plaintiff Annie Sloan
                        17   Interiors, Ltd., (“Plaintiff”), and Defendants BB Frosch, LLC and The JKKJKK Trust
                        18   (“Defendants”), by and through their undersigned counsel, stipulate to extend the deadline for
                        19   Plaintiff to file its Response (“Response”) to Defendants’ Objection to Report and
                        20   Recommendation (ECF 89), filed on December 12, 2018, from December 26, 2018, to January
                        21   19, 2019. This is the first request for such an extension.
                        22           LR IA 6-1 provides that stipulations to extend may be granted upon a showing of good
                        23   cause when brought prior to the expiration of the relevant deadline. LR IA 6-1(a). There is good
                        24   cause for this extension given the impending Christmas holiday season. Plaintiff’s counsel also
                        25   requests the extension because he has a 9th Circuit opening brief due the second week of January
                        26   which largely will preclude work on other matters. Neither party will be prejudiced by the
                        27   stipulation.
                        28           Accordingly, the Parties hereby stipulate that the deadline for Plaintiff to file its Response
W EIDE & MILLER, LTD.
10655 PARK RUN DR.,
     SUITE 100
    LAS VEGAS,               fca-w-0839                                        1
   NEVADA 89144
  (702) 382-4804
                         1   to Objection to Report and Recommendation (ECF No. 89) shall be extended from December 26,

                         2   2018, to January 19, 2019.

                         3           DATED: December 13, 2018.

                         4
                              /s/ F. Christopher Austin                        /s/ Kurt A. Smith
                         5    F. Christopher Austin, Esq.                      Kurt A. Smith, Esq.
                              caustin@weidemiller.com                          SMITH LEGAL GROUP
                         6    WEIDE & MILLER, LTD.                             1701 N. Green Valley Pkwy., Suite 4-C
                              10655 Park Run Drive, Suite 100                  Henderson, NV 89074
                         7    Las Vegas, NV 89144                              info@thelegalsmith.com

                         8    Attorneys for Plaintiff Annie Sloan Interiors, Attorney for The JKKJKK Trust and BB
                              Ltd.                                           Frosch, LLC
                         9
                        10

                        11

                        12                                             ORDER

                        13   IT IS SO ORDERED

                        14   Dated this     day of              , 20   .

                        15

                        16
                                                                       DISTRICT COURT DISTRICT
                                                                       UNITED STATES   JUDGE     JUDGE
                        17                                             Dated: December 14, 2018.
                        18
                        19

                        20

                        21

                        22

                        23

                        24

                        25

                        26

                        27

                        28
W EIDE & MILLER, LTD.
10655 PARK RUN DR.,
     SUITE 100
    LAS VEGAS,               fca-w-0839                                    2
   NEVADA 89144
  (702) 382-4804
